Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive. 
Applicant alleges the claims are distinguished from the prior art as the processing of calculating charge and discharge amounts of the batteries is not done by dividing by a ratio determined in advance. 
In response, the Remarks cite details related to the claimed ratio are found in paragraphs 93-94 of the corresponding publication. A review of this text shows the ratio may be a fixed value or a dynamic value calculated in various ways (paragraph 0093) which results in equal or unequal division. The specification leaves absent any discussion of the numerical makeup of the ratio or any details of a relationship between any two particular values. The claims setforth an internal software operation of an algorithm or step(s) for performing a computer function which are not explained in sufficient detail. Applicant may express that algorithm for calculating the claimed ration in any understandable terms including as a mathematical formula, in prose, or as a flow chart, however the specification in this instance merely states ratio is determined in various ways. ). It is not enough that one skilled in the art could write a program to achieve the claimed function of dividing by a ratio determined in advance because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). The statement referring to any and all or various manner in which the ratio is determined therefore does not describe the claimed calculation. Turning to the prior art, the cited teachings of prior art. Wachal teaches the optimization of the charge and discharge such that they may be same or equal when all of the battery variables are equal and .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Charging System for diverse batteries.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites new matter. The claims recite “ratio determined in advance includes a ratio obtained by equally dividing the number of the storage batteries and a ratio calculated on the basis of storage battery rated capacity of the storage batteries.” The Remarks cite the support is found in 93-94 of the corresponding publication however no such support is found for the specific charging discharging amounts of the first battery storage facility controlled by a ratio obtained by equally dividing the number of the storage batteries and a ratio calculated on the basis of storage battery rated capacity of the storage batteries. Therefore the claims recite new matter and must be removed. 
Claims 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “a ratio calculated on the basis of storage battery rated capacity of the storage batteries.” It is unclear what calculated on a basis means in this instance. The speciation leaves absent the manner this calculation is performed. Since the specification lacks the description of the makeup of the ratio formed with the storage capacity it is unclear what the calculated on the basis of… limits the claim to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachal (US 20140266061) in view of McMorrow et al. (9,948,119).
With respect to claim 9 Wachal teaches a power system comprising: 
a plurality of storage battery modules (see modules Fig. 2 and associated batteries); and 
a multi-storage battery control apparatus (see master controller) configured to control the plurality of storage battery modules, wherein the plurality of storage battery modules comprise a first storage battery module including at least one first storage battery (20a), and a second storage battery module including at least one second storage battery (20b), the first storage battery being different from the second storage battery in type (see for example paragraph 0085),  the multi-storage battery control apparatus is constructed to selectively (see paragraph 0109-122) use the first storage battery module or 
	With respect to claim  10 Wachal teaches wherein the plurality of storage battery facilities include a different type (see chemistry, design state or rating paragraph 0085) mixed storage battery facility including a plurality of different types of storage batteries, and the multi-storage battery control apparatus is further constructed to execute: processing of acquiring respective pieces of storage battery information of the plurality of storage batteries included in the different type mixed storage battery facility, and computing combined storage battery information by combining the acquired respective pieces (state information paragraph 0095) of storage battery information to one piece (see database paragraph 0095); and processing of diagnosing a state (see appropriate charging method paragraph 0109, preventing over charge paragraph 0119, optimize power distribution paragraph 0109) of the different type mixed storage battery facility on a basis of the combined storage battery information.

Allowable Subject Matter

Claims 11-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 11 Wachal teaches the power system as detailed above with respect to claim 9, however does not teach the further limitation processing of acquiring the first charge-discharge amount as normal operation application while power outage does not occur at an electric power grid which is interconnected to the plurality of storage battery facilities; processing of acquiring the second charge-discharge amount as backup application while power outage occurs at the electric power grid; processing of, in a case where power outage does not occur at the electric power grid, controlling 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MICHAEL FIN
Primary Examiner
Art Unit 2836

/MICHAEL R. FIN/Primary Examiner, Art Unit 2836